CUSIP No. G57279104 Page 9 of 9 JOINT FILING AGREEMENT Pursuant to Rule 13d-1(k)(1) under the Securities Exchange Act of 1934 the undersigned herby agree that only one statement containing the information required by Schedule 13G need be filed with respect to the ownership by each of the undersigned shares of Luxoft Holding, Inc. Each of them is responsible for the timely filing of such Schedule 13G and any amendments thereto, and for the completeness and accuracy of the information concerning such person contained therein, but none of them is responsible for the completeness or accuracy of the information concerning the other persons making the filing, unless such person knows or has reason to believe that such information is inaccurate.In accordance with Rule 13d-1(k)1, the undersigned herby agree to the joint filing with each other on behalf of each of them of such a statement on Schedule 13G and any amendments thereto with respect to the equity securities (as defined in Rule 13d-1(i) of the issuer, beneficially owned by each of them.This Joint Filing Agreement shall be included as an exhibit to such Schedule 13G and any amendments thereto. This agreement may be executed in any number of counterparts, each of which shall be deemed original. Dated: February 4, 2016 IBS Group Holding Limited By: /s/ Glen Granovsky Name: Glen Granovsky Title: Director Awosting Ltd. By:/s/ Brian Monk Name:Brian Monk Title:Director Codeffroy Ltd. By:/s/ Glen Granovsky Name:Glen Granovsky Title:Director 9
